Kane and Herlihy, JJ.,
dissent and vote to reverse in the following memorandum by Herlihy, J. Herlihy, J. (dissenting). While this appeal was pending, the court was advised by the respective parties that a contract which constitutes the successor agreement to the one involved here has been entered into and, accordingly, in our opinion, the appeal is moot. However, since the majority decision considers the merits of the appeal, we must do likewise. It is certain that the Court of Appeals has held that as to the “status quo” to be maintained between public employees and employers in this State following, the expiration of a contract, it would be contrary to public policy to require the employer to include in such status quo salary increases and/or other items automatically increasing economic benefits to employees. (Matter of Board of Coop. Educational Seros, of Rockland County vNew York State Public Employment Relations Bd., 41 NY2d 753.) In Rockland (id., at pp 758, 759), the court stated: “The inherent fallacy of PERB’s reasoning is that it seeks to make automatic increments a matter of right, without regard to the particular facts and circumstances, by establishing a rule that failure by a public employer to continue such increments during negotiations is a violation of the duty to negotiate in good faith. No such principle appears in the statute, nor should one exist by administrative fiat.” (Emphasis added.) However, we find nothing in the Rockland case or in the case of Matter of Board ofEduc. v Wyandanch Teachers Assn. (58 AD2d 474) which would reasonably support the conclusion that Rockland was intended to apply to cases where the parties had expressly agreed that the terms of a contract would extend beyond its normal expiration date until a new agreement was made. In the present case, the parties have expressly agreed to the terms of the contract entered into in 1977 and it had not yet expired. The contract in question stated: “If no Agreement is reached prior to September 1, 1980 then the existing Agreement is still valid and in effect.” That clause, to our way of thinking, has to be interpreted to mean the same as the interpretation of any other clause in the contract. Accordingly, we would reverse Special Term’s determination on the merits and deny petitioner’s application to stay arbitration.